DETAILED ACTION
Continued Examination under 37 C.F.R. § 1.114
A Request for Continued Examination (RCE) under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after the final Office action dated 07 August 2020.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) was timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 26 January 2021 has been entered.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 35, 37 to 41, and 67 are rejected under 35 U.S.C. § 103 as being unpatentable over Lyman et al. (U.S. Pat. No. 5,026,649), previously cited, in view of Zermani (U.S. Pat. No. 6,764,653) and Angeloni Suter et al. (EP 2 548 943), cited in the IDS filed on 13 November 2017.
Regarding claims 34, 35, and 41, Lyman et al. teach a well insert for cell culture comprising a membrane support having an upper end and a lower end, the upper end being adapted to engage a well of a microplate so as to suspend the well insert therein; and a permeable membrane for supporting a tissue culture, the permeable membrane directly sealed at the lower end of the membrane support.  Lyman et al. at column 3, lines 41 to 68.  Lyman et al. do not 
Zermani teaches that the membrane support is made of a polyolefin material and that membranes can be overmoulded at the bottom of well inserts, i.e., the membrane support, such that the permeable membrane is integrally moulded into a structure of the membrane support.  Zermani at column 2, lines 40 to 43 and column 5, lines 25 to 38.  It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Lyman et al. with that of Zermani because it provides a suitable manner by which to secure membranes to the bottom of membrane supports.  While Zermani does not specifically teach that the polyolefin material exhibits a linear shrinkage of 1% to 4% in the radial direction of the permeable membrane, one of ordinary skill in the art would be motivated to use such a polyolefin material because it is important to form a good seal between the device and the filter to minimize fluid leakage and the low level of linear shrinkage of a polyolefin limits the dissociation between the membrane and the membrane support.
Lyman et al. in view of Zermani do not teach that the membrane is made of ceramic and has a thickness less than 10 µm.  However, Angeloni Suter et al. teach such a membrane.  Angeloni Suter et al. at paragraphs [0007] to [0008].  The simple substitution of one known membrane for another to obtain predictable results would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2141.  Finally, even though none of Lyman et al., et al. specifically teach that the membrane support comprises two flanges contacting the membrane on opposite sides, it would have been prima facie obvious for one of ordinary skill in the art to overmould flanges on opposite sides of the membrane in order to more securely attach the membrane to the bottom of the membrane support.
Regarding claims 37 and 38, the shape of the opposing flanges is merely a design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the desired shape and security of fit.
Regarding claims 39 and 40, while Lyman et al. show that the face of the permeable membrane is flush with the end face of the membrane support, Lyman et al. at Figure 1, the positioning of the permeable membrane is merely a design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the desired shape and distance from the bottom of the culture well.
Regarding claim 67, Lyman et al. teach that the peripheral sidewall of the permeable membrane is in contact with a corresponding cylindrical wall of the lower end of the membrane support.  Lyman et al. at Figure 5.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799